*550The court properly denied defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). At sentencing, defense counsel simply announced that defendant wished to withdraw his plea. Although defendant and his counsel received a suitable opportunity to speak, neither provided any ground for the motion. Defendant asserts that he also made a written plea withdrawal motion. Although the record on appeal contains a copy of such a motion, there is no evidence that the motion was ever filed, or that the sentencing court knew of its existence. In any event, the contents of the written motion did not require withdrawal of the plea. The plea allocution establishes that the plea was knowing, intelligent and voluntary, and it refutes defendant’s claim of innocence.
Defendant’s claim regarding an alleged violation of People v Rosario (9 NY2d 286 [1961], cert denied 368 US 866 [1961]) was forfeited by his guilty plea (see People v Delgado, 4 AD3d 310, 311 [2004], lv denied 2 NY3d 798 [2004]), as well as being both unpreserved and without merit.
We perceive no basis for reducing the sentence. Concur— Gonzalez, EJ., Mazzarelli, Sweeny, Abdus-Salaam and Román, JJ.